EXHIBIT 10.43


FIRST AMENDMENT TO PLEDGE AGREEMENT

        This First Amendment to Pledge Agreement (the “Amendment”) is made as of
this 27th day of January, 2003, by and among ASCENT ASSURANCE, INC. (the
“Pledgor”) and LASALLE BANK NATIONAL ASSOCIATION (the “Pledgee”).


W I T N E S S E T H

        WHEREAS, the Pledgor executed and delivered that certain Pledge
Agreement (the “Pledge Agreement”) dated July 20, 1999 in favor of the Pledgee
with respect to 100% of the issued and outstanding shares of the capital stock
of Ascent Management, Inc. (“AMI”) to secure, in part, all of the Pledgor’s
obligations under that certain Guaranty Agreement, dated as of June 26, 1997
(the “Guaranty”) between Pledgor and Pledgee which covers (i) all obligations of
AMI under that certain Installment Note dated July 20, 1999 in the original
principal amount of $3,300,000 (the “Note”) in favor of the Pledgee, and (ii)
all obligations of Ascent Funding, Inc. (“AFI”) to the Pledgee under that
certain Credit Agreement dated June 6, 1997 (together with all amendments
thereto, collectively, the “Credit Agreement”) between AFI and the Pledgee;

        WHEREAS, contemporaneously herewith, AFI and the Pledgee are entering
into that certain Eighth Amendment to Credit Agreement (the “Eighth Amendment”)
pursuant to which, among other things, the Pledgee is agreeing to the release of
funds in that certain Cash Collateral Account (as defined in the Credit
Agreement) to be applied, in substantial part, to the repayment of AMI’s
obligations under the Note;

        WHEREAS, as a condition to the Pledgee agreeing to enter into the Eighth
Amendment and in consideration of the Pledgee agreeing to the application of
funds in the Cash Collateral Account to the repayment of AMI’s obligations under
the Note, the Pledgee is requiring that the Pledged Collateral (as defined in
the Pledge Agreement) continue to secure the obligations of the Pledgor under
the Guaranty;

        WHEREAS, the parties desire to amend the Pledge Agreement to provide for
the continuation of the grant of the security interest as security for the
obligations of the Pledgor under the Guaranty, as more fully set forth herein.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the adequacy of which is
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto agree as follows:

SECTION 1.   DEFINITIONS. Unless otherwise defined herein, all capitalized terms
shall have the meaning given to them in the Pledge Agreement.

SECTION 2.   AMENDMENTS TO PLEDGE AGREEMENT.

    2.1.        Any and all references to the “Loan” in the Pledge Agreement are
hereby amended to refer to the loan from the Pledgee to Ascent Funding, Inc.
(“AFI”) under that certain Credit Agreement dated June 26, 1997 between AFI and
the Pledgee.

SECTION 3.   CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT. The
effectiveness of this Amendment is expressly conditioned upon satisfaction of
the following conditions precedent:

    3.1.        The Pledgee shall have received copies of this Amendment duly
executed by the Pledgor.

    3.2.        The Pledgee shall have received authorizing resolutions of the
Pledgor with respect to the transactions contemplated by this Amendment.

    3.3.        The Pledgee shall have received such other documents,
certificates and assurances as it shall reasonably request, all of which shall
have been delivered on or prior to the date hereof.

SECTION 4.    REAFFIRMATION OF THE PLEDGOR. The Pledgor hereby represents and
warrants to the Pledgee that (i) the warranties set forth in Section 2 of the
Pledge Agreement are true and correct on and as of the date hereof, except to
the extent (a) that any such warranties relate to a specific date, or (b)
changes thereto are a result of transactions for which the Pledgee has granted
its consent; (ii) the Pledgor is on the date hereof in compliance with all of
the terms and provisions set forth in the Security Agreement as hereby amended;
and (iii) upon execution hereof no Pledgor Default has occurred and is
continuing or has not previously been waived.

SECTION 5.    REAFFIRMATION OF GRANT OF SECURITY INTEREST. The Pledgor expressly
acknowledges and agrees that all collateral, security interests, liens, and
pledges heretofore, under this Amendment, or hereafter granted to the Pledgee
and all supplements thereto, extend to and secure all of the obligations of the
Pledgor to the Pledgee, now existing or hereafter arising, upon the terms set
forth in such agreements, all of which security interests, liens, and pledges
are hereby ratified, reaffirmed, confirmed and approved.

SECTION 6.    EXPENSES. The Pledgor shall pay, upon demand, all reasonable
attorneys’ fees and out-of-pocket costs of the Pledgee in connection with this
Amendment and the agreements, documents and other items contemplated hereunder.

SECTION 7.   FULL FORCE AND EFFECT. Except as herein amended, the Pledge
Agreement shall remain in full force and effect.

SECTION 8.    COUNTERPARTS. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment on
the day and year specified above.

  ASCENT ASSURANCET, INC.   By: /Patrick J. Mitchell/   Name: Patrick J.
Mitchell   Title: CEO       LASALLE BANK NATIONAL ASSOCIATION   By: /Bradley
Kronland/   Name: Bradley Kronland   Title: Assistant Vice President